Citation Nr: 1410407	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Thomas M. Hunter, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from December 1966 to December 1969.  He was additionally a member of the Army Reserves from June 1978 to December 1985.  The Veteran passed away in December 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for prostate cancer.

In a December 2008 decision, the Board also declined to reopen the previously denied claim; the Veteran died within days of issuance of that decision.  His surviving spouse, the appellant here, appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court).  In September 2010, the CAVC granted a motion for substitution nuc pro tunc, substituting the surviving spouse as the Appellant in order to pursue the Veteran's claim to completion.  The Court in December 2010 then, on the basis of a Joint Motion, vacated and remanded the Board's December 2008 decision.

The Board then issued an August 2011 decision reopening the previously denied claim of service connection for prostate cancer, and remanding the underlying claim on the merits for additional development.  A further remand was required in May 2013 when the case was returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwise exposed to an herbicide agent during military service. 


2.  Prostate cancer was not first manifested during active duty service or during the first post-service year; and is not shown to be related to military service.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2004, August 2005, March 2006, and December 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

No VA examination was conducted, or nexus opinion obtained.  While a current disability is shown, the evidence of record, as discussed below, fails to demonstrate any possibility of a relationship to service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the appellant has been substituted, and this is the Veteran's compensation claim, this is the appropriate standard for application.  The Veteran and the appellant have not alleged any basis for the claim beyond herbicide exposure, nor does the evidence indicate applicability of any other theory of entitlement.  

The Board notes that there has been full compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  All potential records custodians have been contacted and heard from, based on corrected information, and the appellant has been notified of such responses.  She was informed of information still required to support a meaningful inquiry of the Joint Services Records Research Command (JSRRC), but has not narrowed the time frame to be investigated with regard to any incidents of exposure to herbicides.  Further, in light of the determination below with regard to the Veteran's duties, no further inquiry of JSRRC is necessary.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The disability at issue here, prostate cancer, may be considered a listed chronic disease as a malignant tumor.  Other diseases may be presumed service connected in Veterans who were exposed to herbicides.  The listed conditions must have been manifested to a compensable degree at any time after exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Prostate cancer is a listed disease for herbicide-exposed Veterans.  These presumptions are rebuttable.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

During his lifetime, the Veteran alleged that his prostate cancer was caused by exposure to herbicides while he was stationed on Okinawa.  He did not allege, nor has the appellant alleged, that prostate cancer was first manifested during active duty.  Review of the service treatment records (STRs) verifies the absence of any diagnosis or complaint related to prostate cancer or associated signs and symptoms.  Direct service connection based on manifestation in service is not warranted.

Further, the record reflects that prostate cancer was diagnosed well after service, in 1997.  There is no evidence or allegation of the condition within the first post-service year.  Service connection on a presumptive basis as a chronic disease is not warranted.

Turning to the crux of the Veteran's and Appellant's allegations, that he was exposed to herbicides in service and therefore service connection for prostate cancer must be presumed, the Board finds that no herbicide exposure is established, and hence presumptive service connection is not warranted.

The Veteran's exposure may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii)-(iv).  He did not serve in or even visit Vietnam between January 9, 1962, and May 7, 1975, nor was he in a unit which operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  Service personnel records show that the Veteran was stationed in Okinawa from November 1967 to May 1969; no other foreign service is shown.

The Veteran alleged, however, that while in Okinawa, he was actually exposed to herbicides as a wheeled and tracked vehicle mechanic.  The Veteran contended, and the appellant continues to contend, that he was responsible for repairing, refitting, and "decontaminating" vehicles and other equipment which had been present in Vietnam.  Such duties would have been consistent with his Military Occupational Specialty, as well as his duty station.  The Board therefore finds that the Veteran most likely did work on vehicles which had been in Vietnam recently.

The Board also finds that the "second hand" exposure alleged by the Veteran is too remote and attenuated to support a finding of actual exposure.  In discussing the allegation, the VA Agent Orange Mailbox server described the alleged contacts as "remote or secondary."  "The [VA] Compensation Service generally considers these 'remote exposure' claims as clearly lacking merit."  Importantly, the Veteran did not describe cleaning up pools of herbicide, or dried stains of herbicide, or any other deposit of any discrete substance he felt was herbicide.  He instead merely stated generally that the vehicle had been "exposed."  Obviously he was alleging some residual contamination of those vehicles, but there is no basis upon which to quantify the contamination.

The regulation also tends to undercut the appellant's allegation.  The presumption of exposure at 38 C.F.R. § 3.307(a)(6)(iii) requires that a Veteran have "boots on the ground."  There must be a showing of "duty or visitation in the Republic of Vietnam."  Being nearby, even on a closed plane, does not trigger the presumption.  The presumption requires a more intimate interaction, greater than handling equipment remotely.  Further, JSRRC has certified, generally, that it "cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  See VA Adjudication Procedure Manual, M21-1MR IV.ii.2.C.10.m.   The evidence of record is against a finding of actual herbicide exposure on the basis alleged by the Veteran and the Appellant.

The appellant has pointed out several instances in which presumptive service connection was granted by VA.  However, none involve "second hand" exposure.  Each cited Veteran showed actual exposure to herbicides, or to a substance which was at least as likely as not herbicide.  In none of the examples she produced was the presence of herbicides truly in question.

The Board notes that the appellant has also argued that herbicides were likely present on Okinawa during the Veteran's service.  However, even if herbicides were present, either for use there or for delivery to Vietnam or other location, the Veteran did not allege direct contact with such.  He did not state that he sprayed or otherwise used herbicides.  He did not state he was involved with the transportation or storage of herbicides.  His duties as a mechanic would have been inconsistent with such allegations in any case.

In sum, the Veteran was not exposed to herbicides.  Accordingly, service connection for prostate cancer cannot be based on the related presumption.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


